UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7385



In Re:   ALFRED F. WORLEY,

                                                           Petitioner.




         On Petition for Writ of Mandamus.    (CA-00-13-1-MU)


Submitted:   January 14, 2004                Decided:   March 23, 2004


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Alfred F. Worley, Petitioner pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alfred    F.   Worley    has   filed    a    petition    for   writ    of

mandamus asking this court to dismiss the state criminal charges

pursuant to which he is incarcerated and to grant any other

appropriate relief.       Mandamus is a drastic remedy to be used only

in extraordinary circumstances. Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).      Mandamus relief is available only when

there are no other means by which the relief sought could be

granted,   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.                  In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).                    The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

entitlement to such relief is “clear and indisputable.”                    Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).                 Worley has

not made such a showing.      Accordingly, we deny Worley’s motion for

leave to proceed in forma pauperis, deny his motion to expedite,

and dismiss his petition for a writ of mandamus.                 We dispense with

oral   argument     because   the    facts   and       legal    contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               PETITION DISMISSED




                                     - 2 -